                                      United States Bankruptcy Court
                                     Western District of Washington
In re:                                                                                 Case No. 19-43818-MJH
Christopher Braden Atteridge                                                           Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0981-3          User: admin                  Page 1 of 2                   Date Rcvd: Nov 27, 2019
                              Form ID: 309A                Total Noticed: 33


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 29, 2019.
db             +Christopher Braden Atteridge,     P.O. BOX 26,    Littlerock, WA 98556-0026
956744815      +AFNI,    PO BOX 3068,   Bloomington, IL 61702-3068
956744817      +ANETTE MENDOZA,    13025 COASTAL CIRCLE,     Palm Beach Gardens, FL 33410-1344
956744827      +EDC/RENTTRACK,    13911 RIDGEDALE DR,    Hopkins, MN 55305-1771
956744828       EMERGENCY PEDIATRIC SERVICES,     POB 43290,    Miami, FL 33243
956744829      +Equifax,    PO BOX 30272,   Tampa, FL 33630-3272
956744830      +Experian,    Profile Maintenance,    PO BOX 9558,    Allen, TX 75013-9558
956744831      +FLORIDA STATE CHILD SUPPORT,    DEPT OFN REVENUE,     5050 WEST TENNESSE ST,
                 Tallahassee, FL 32399-0100
956744833      +Johnson & Johnson,    P.O. BOX 16504,    New Brunswick, NJ 08906-6504
956744836      +MIAMI DADE CIRCUIT COURT,    73 W. FLAGLER ST,     Miami, FL 33130-1711
956744837      +PALM BEACH COUNTY CIRCUIT COUR,     205 N. DIXIE HWY,    West Palm Beach, FL 33401-4599
956744838      +SHARP PEST CONTROL,    6963 SW 151 STREET,     Miami, FL 33158-2113
956744842       VULCAN PEST CONTROL,    8254 BAMA LN,    Deerfield Beach, FL 33441
956744843      +World Omni Financial Corp,    PO Box 9249,     Mobile, AL 36691-0249

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: stopdebt@gmail.com Nov 28 2019 02:19:16       Ellen Ann Brown,    Brown & Seelye PLLC,
                 744 S Fawcett Ave,    Tacoma, WA 98402
tr             +EDI: BTJDONAHUE Nov 28 2019 07:03:00      Terrence J. Donahue,     1201 Pacific Ave #1200,
                 Tacoma, WA 98402-4395
smg             EDI: WADEPREV.COM Nov 28 2019 07:04:00      State of Washington,     Department of Revenue,
                 2101 4th Ave, Ste 1400,    Seattle, WA 98121-2300
ust            +E-mail/Text: USTPREGION18.SE.ECF@USDOJ.GOV Nov 28 2019 02:19:43        United States Trustee,
                 700 Stewart St Ste 5103,    Seattle, WA 98101-4438
956744816      +EDI: AMEREXPR.COM Nov 28 2019 07:04:00      American Express,    PO Box 981535,
                 El Paso, TX 79998-1535
956744819       EDI: BANKAMER.COM Nov 28 2019 07:04:00      Bank of America,    Attn: Bcy Dept,    PO Box 982235,
                 El Paso, TX 79998
956744822      +EDI: CITICORP.COM Nov 28 2019 07:04:00      CITIBANK,    PO BOX 6497,
                 Sioux Falls, SD 57117-6497
956744824      +EDI: CITICORP.COM Nov 28 2019 07:04:00      CITICARDS/CBNA,    701 E. 60TH ST N.,
                 Sioux Falls, SD 57104-0432
956744820      +EDI: CHASE.COM Nov 28 2019 07:04:00      Chase Card Services,    PO BOX 15298,
                 Wilmington, DE 19850-5298
956744821      +Fax: 602-659-2196 Nov 28 2019 03:36:51      Chexsystems,    Attn: Customer Relations,
                 7805 Hudson Rd Ste 100,    Saint Paul, MN 55125-1703
956744823      +EDI: CITICORP.COM Nov 28 2019 07:04:00      CitiCards,    701 E 60th St N,
                 Sioux Falls, SD 57104-0432
956744825      +EDI: COMCASTCBLCENT Nov 28 2019 07:04:00      Comcast,    900 132nd St SW,
                 Everett, WA 98204-7326
956744826       EDI: DISCOVER.COM Nov 28 2019 07:03:00      Discover Financial,     PO BOX 15316,
                 Wilmington, DE 19850
956744835       EDI: FORD.COM Nov 28 2019 07:03:00      LANDROVER,    PO BOX 6275,    Dearborn, MI 48121
956744832      +EDI: IRS.COM Nov 28 2019 07:04:00      Internal Revenue Service,     PO BOX 7346,
                 Philadelphia, PA 19101-7346
956744834      +EDI: CHASE.COM Nov 28 2019 07:04:00      JPMCB-CARD SERVICES,    301 N. WALNUT ST.,    FLOOR 09,
                 Wilmington, DE 19801-3971
956744839      +EDI: RMSC.COM Nov 28 2019 07:04:00      SYNCHRONY BANK/BANANA REPUBLIC,     PO BOX 960061,
                 Orlando, FL 32896-0061
956744840       E-mail/Text: DASPUBREC@transunion.com Nov 28 2019 02:19:26       Transunion,    555 West Adams St,
                 Chicago, IL 60611
956744841      +EDI: USAA.COM Nov 28 2019 07:03:00      USAA,   PO Box 65020,    San Antonio, TX 78265-5020
956744843      +E-mail/Text: bankruptcy@wofco.com Nov 28 2019 02:19:31       World Omni Financial Corp,
                 PO Box 9249,   Mobile, AL 36691-0249
                                                                                               TOTAL: 20

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
956744818        AVIS RENT A CAR,   WA 99342
                                                                                              TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
District/off: 0981-3                  User: admin                        Page 2 of 2                          Date Rcvd: Nov 27, 2019
                                      Form ID: 309A                      Total Noticed: 33


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 29, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 27, 2019 at the address(es) listed below:
              Ellen Ann Brown   on behalf of Debtor Christopher Braden Atteridge stopdebt@gmail.com,
               ignbands@gmail.com;browner80299@notify.bestcase.com
              Terrence J. Donahue   tjdbankruptcy@eisenhowerlaw.com,
               WA35@ecfcbis.com;WA19@ecfcbis.com;tjdonahue@ecf.epiqsystems.com
              United States Trustee   USTPRegion18.SE.ECF@usdoj.gov
                                                                                            TOTAL: 3
Information to identify the case:

Debtor 1:
                      Christopher Braden Atteridge                                 Social Security number or ITIN:   xxx−xx−1797
                                                                                   EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:                                                                          Social Security number or ITIN: _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)                                                                EIN: _ _−_ _ _ _ _ _ _
United States Bankruptcy Court:        Western District of Washington              Date case filed for chapter:        7     11/27/19

Case number:           19−43818−MJH

Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                               12/2017

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                        About Debtor 2:

 1.       Debtor's full name                     Christopher Braden Atteridge

 2.       All other names used in the
          last 8 years

 3.     Address                                  P.O. BOX 26
                                                 Littlerock, WA 98556

 4.     Debtor's attorney                        Ellen Ann Brown                                        Contact phone 253−573−1958
                                                 Brown & Seelye PLLC
        Name and address                         744 S Fawcett Ave                                      Email: stopdebt@gmail.com
                                                 Tacoma, WA 98402

 5.     Bankruptcy trustee                       Terrence J. Donahue                                    Contact phone 253−620−2519
                                                 1201 Pacific Ave #1200
        Name and address                         Tacoma, WA 98402

 6.      Bankruptcy clerk's office                           1717 Pacific Avenue               Hours open 8:30 am − 4:30 pm Monday − Friday
                                                             Suite 2100                        Contact phone 253−882−3900
         Documents in this case may be filed at this         Tacoma, WA 98402                  Date: 11/27/19
         address. You may inspect all records filed in
         this case at this office or online at
         www.pacer.gov.
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
Debtor Christopher Braden Atteridge                                                                                  Case number 19−43818−MJH

7. Meeting of creditors                       December 31, 2019 at 10:30 AM                                       Location:

    Debtors must attend the meeting to be     The meeting may be continued or adjourned to a later                Courtroom J, Union Station,
    questioned under oath. In a joint case,   date. If so, the date will be on the court docket.                  1717 Pacific Avenue, Tacoma,
    both spouses must attend. Creditors
    may attend, but are not required to do                                                                        WA 98402
    so.


8. Presumption of abuse                       The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                  File by the deadline to object to discharge or to  Filing deadline: 3/2/20
                                              challenge whether certain debts are dischargeable:
    The bankruptcy clerk's office must
    receive these documents and any
    required filing fee by the following      You must file a complaint:
    deadlines.                                • if you assert that the debtor is not entitled to
                                                receive a discharge of any debts under any of the
                                                subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                or
                                              • if you want to have a debt excepted from discharge
                                                under 11 U.S.C § 523(a)(2), (4), or (6).
                                              You must file a motion:
                                              • if you assert that the discharge should be denied
                                                under § 727(a)(8) or (9).


                                              Deadline to object to exemptions:                                   Filing deadline: 30 days after the
                                              The law permits debtors to keep certain property as exempt. If      conclusion of the meeting of creditors
                                              you believe that the law does not authorize an exemption claimed,
                                              you may file an objection.


10. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof
                                              of claim now. If it later appears that assets are available to pay creditors, the clerk will
    Please do not file a proof of claim       send you another notice telling you that you may file a proof of claim and stating the
    unless you receive a notice to do so.     deadline.
                                              If your claim is secured by a security interest in the debtor's principal residence, see Fed.
                                              R. Bankr. P. 3002(c)(7) for claim filing deadlines.

11. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
    address                                   asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                              United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                           The law allows debtors to keep certain property as exempt. Fully exempt property will not
                                              be sold and distributed to creditors. Debtors must file a list of property claimed as exempt.
                                              You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you
                                              believe that the law does not authorize an exemption that the debtors claim, you may file
                                              an objection. The bankruptcy clerk's office must receive the objection by the deadline to
                                              object to exemptions in line 9.

Notice of Potential Dismissal
If the debtor fails to file required schedules, statements or lists within 15 days from the date the petition is filed, or object to
dismissal of the case indicating why dismissal is not appropriate, the case may be dismissed without further notice. If the
Debtor(s) fails to appear at the meeting of creditors, the U.S. Trustee may apply for an order of dismissal without further notice.
Anyone can register for the Electronic Bankruptcy Noticing program at ebn.uscourts.gov OR (2) Debtors can register for DeBN
by filing local form DeBN Request Form with the Clerk of Court. Both options are FREE and allow the clerk to quickly send you
court−issued notices and orders by email.


Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
